Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2-5, 12-13 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. [US PPGUB 20110169562] (hereinafter Li).

Regarding claim 2, Li teaches a semiconductor chip comprising a semiconductor die (210, Fig. 2B) formed on a substrate (240, Fig. 2B), the semiconductor die comprising:
a first plurality of power lines (lines from power device 230 to bumps 231a/232a, Fig. 2B) formed in one or more layers on the substrate (Fig. 2B); 

a first circuit block (220a, Fig. 2A) formed on the substrate and electrically connected to the first plurality of power lines configured to supply power to the first circuit block (Fig. 2A/B); and
a second circuit block (220b, Fig. 2A) formed on the substrate and electrically connected to the second plurality of power lines configured to supply power to the second circuit block (Fig. 2A/B), wherein
the first plurality of power lines is formed over the first circuit block (Fig. 2A),
the second plurality of power lines is formed over the second circuit block (Fig. 2A), and 
the first plurality of power lines and the second plurality of power lines are formed in at least one same layer of the one or more layers on the substrate (Fig. 2B –at least in the layer of the substrate which contacts bumps 231/232).

Regarding claim 3, Li teaches a semiconductor chip wherein the first plurality of power lines and the second plurality of power lines are configured to be switched on and off (Para 19).

Regarding claim 4, Li teaches a semiconductor chip further comprising a third circuit block (circuit in power device 230, Para 18/19) configured to selectively supply power to the first plurality of power lines and the second plurality of power lines (Power 18/19).

Regarding claim 5, Li teaches a semiconductor chip wherein the third circuit block is configured as a switch (Para 18).

Regarding claim 12, Li teaches a semiconductor chip wherein the first plurality of power lines is configured as a first power mesh and the second plurality of power lines is configured as a second power mesh (Fig. 2A/B; wherein “power mesh” is interpreted as power line caused to work closely together).

Regarding claim 13, Li teaches a semiconductor chip wherein the first power mesh is segmented by providing a first layer of connections configured to connect to a ground supply (connectivity for connecting to VSS in view of bump 232a, Para 17, Fig. 2A) and a second layer of connections configured to connect to a power supply (connectivity for connecting to VDD in view of bump 231a, Para 17, Fig. 2A), and 
the second power mesh is segmented by providing a third layer of connections configured to connect to the ground supply (connectivity for connecting to VSS in view of bump 232b, Para 17, Fig. 2A) and a fourth layer of connections configured to connection to the power supply (connectivity for connecting to VDD in view of bump 231b, Para 17, Fig. 2A).

Regarding claim 16, Li teaches a semiconductor chip wherein a flow of current through the first circuit block does not induce a leakage current in the second circuit block (in view of the isolation of the blocks and similar structure of the claimed invneiton).

Regarding claim 17, Li teaches a semiconductor chip wherein the first circuit block and second circuit block are instantiated on a ball grid array (bump 231/232, Fig. 2A).

Regarding claim 18, Li teaches a semiconductor chip wherein the second circuit block is connected to a ground supply by a plurality of ball connections (bump 231/232, Fig. 2A).

Allowable Subject Matter
Claims 6-11, 14-15 and 19-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL A MUSE whose telephone number is (571)272-1470.  The examiner can normally be reached on Monday - Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303)297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





		/ISMAIL A MUSE/                                   Primary Examiner, Art Unit 2819